DETAILED ACTION
This is the initial Office action based on the application filed on January 17, 2020.
Claims 1-8 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation Under 35 USC § 112(f)
The following is a quotation of 35 U.S.C. 112(f):
(f) ELEMENT IN CLAIM FOR A COMBINATION.—An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked.
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function;

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function.
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) because the claim limitations use a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural 
Because these claim limitations are being interpreted under 35 U.S.C. 112(f), they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If the Applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f), the Applicant may: (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 5, and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2016/0291972 (hereinafter “Bryan”).

As per Claim 1, Bryan discloses:
A system for tracing transactions, the system comprising:
a system mapping engine (Figure 2: 200) configured to generate a multi-tier control point map based on source code and transaction data of one or more source systems (paragraph [0018], “A system and method for automatically generating cross-application dependency maps for enterprise IT environments is described herein. Automated code parsing techniques, for example, are used to identify dependencies between and among different business applications within the IT environment, including for both legacy and modern business applications [generate a multi-tier control point map based on source code and transaction data of one or more source systems]. A thorough analysis of the enterprise-wide impact of a programming change, such as, for example, a change to the code of a legacy business application, can be conducted.”; paragraph [0050], “The embodiments of the invention provide the ability to search all callers of a particular function, transaction [transaction data], or service across application tiers, and callers may be searched by starting at the application boundary level.”); and
a tracing engine (Figure 2: 200) configured to trace transactions across the one or more source systems based on the multi-tier control point map, wherein the multi-tier control point map provides end-to-end transaction traceability (paragraph [0050], “End-to-end traceability of functions, transactions, or services across application boundaries is provided. A call trace may be viewed by starting at any level of the call hierarchy, and the callers can be traced to the source application that invokes the relevant function, transaction, or service [trace transactions across the one or more source systems based on the multi-tier control point map]. The embodiments of the invention provide the ability to search all callers of a particular function, transaction, or service across application tiers, and callers may be searched by starting at the application boundary level (emphasis added).”).

As per Claim 2, the rejection of Claim 1 is incorporated; and Bryan further discloses:
a dashboard configured to provide user navigation among tiers of the multi-tier control point map (paragraph [0051], “… an easy-to-use, intuitive GUI is provided that includes a dashboard that permits a user to view end-to-end traceability of relevant functions, transactions, or services. Links may be provided within the GUI that can be clicked by a user in order to navigate directly to the relevant code from a given use case, test case, or business rule, and vice versa.”).

As per Claim 5, Bryan discloses:
A method for tracing transactions between and among source systems, the method comprising:
receiving, by a system mapping engine (Figure 2: 200), source code and transaction data of one or more source systems (paragraph [0039], “The project base path may be analyzed in order to identify source files to be parsed that are relevant to the loaded configuration. The source code loader of loader 202 loads the file paths of the relevant source files into the parsing queue (e.g., "parsing engine" illustrated in FIG. 2) of the parser 204 [receiving source code of one or more source systems].”; paragraph [0041], “For each service operation or task loaded into the dependency queue, the following dependency threads may be performed in parallel: (1) a service operation or task is selected from the dependency queue; (2) the call hierarchy and type of the call associated with the particular service operation or task is identified, and the corresponding transaction is obtained with assistance from a transaction extractor [receiving transaction data of one or more source systems] …”);
generating, by the system mapping engine (Figure 2: 200), a multi-tier control point map based on the source code and transaction data (paragraph [0018], “A system and [generating a multi-tier control point map based on the source code and transaction data]. A thorough analysis of the enterprise-wide impact of a programming change, such as, for example, a change to the code of a legacy business application, can be conducted.”; paragraph [0050], “The embodiments of the invention provide the ability to search all callers of a particular function, transaction [transaction data], or service across application tiers, and callers may be searched by starting at the application boundary level.”); and
tracing transactions, via a tracing engine (Figure 2: 200), across the one or more source systems based on the multi-tier control point map, wherein the multi-tier control point map provides end-to-end transaction traceability (paragraph [0050], “End-to-end traceability of functions, transactions, or services across application boundaries is provided. A call trace may be viewed by starting at any level of the call hierarchy, and the callers can be traced to the source application that invokes the relevant function, transaction, or service [tracing transactions across the one or more source systems based on the multi-tier control point map]. The embodiments of the invention provide the ability to search all callers of a particular function, transaction, or service across application tiers, and callers may be searched by starting at the application boundary level (emphasis added).”).

Claim 6 is a method claim corresponding to the system claim hereinabove (Claim 2). Therefore, Claim 6 is rejected for the same reason set forth in the rejection of Claim 2.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 3 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Bryan in view of US 2006/0294151 (hereinafter “Wong”).

As per Claim 3, the rejection of Claim 1 is incorporated; and Bryan discloses “a system mapping engine generates a multi-tier control point map,” but Bryan does not explicitly disclose:
wherein the system mapping engine generates the multi-tier control point map via match-and-merge techniques.
However, Wong discloses:
match-and-merge techniques (paragraph [0072], “FIG. 12 illustrates a match-and-merge process 1200 that is employed by some embodiments. The match process 1200 begins at step 1266 in FIG. 12, where the match engine 755 determines whether a first set of criteria are met based on the records. In some embodiments, the first set of criteria includes whether a set of X fields match between the records. To perform this determination, the matching engine of some embodiments uses SSA-NAME3 from Identity Systems, an Intellisync Company.”).


Claim 7 is a method claim corresponding to the system claim hereinabove (Claim 3). Therefore, Claim 7 is rejected for the same reason set forth in the rejection of Claim 3.

Claims 4 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Bryan in view of US 2013/0290244 (hereinafter “Nucci”).

As per Claim 4, the rejection of Claim 1 is incorporated; and Bryan discloses “a multi-tier control point map,” but Bryan does not explicitly disclose:
wherein the transaction data includes transaction records, and wherein the multi-tier control point map links golden records of grouped transaction records.
However, Nucci discloses:
wherein transaction data includes transaction records (paragraph [0019], “… systems have been established to enable exchange of data via the Internet, such as via web-based interfaces for business-to-business and business-to-consumer transactions.”; paragraph [0027], “… a record can include a single string or a single numerical value; however a record typically , and linking golden records of grouped transaction records (paragraph [0030], “The registry 301 maintains links between each golden record managed by the MDM system 131 and one or more corresponding source records, each record having a respective identifier as described above. The registry 301 has the ability to enumerate new golden records, add and remove links to/from golden records, merge golden records into a single golden record, split a golden record into multiple golden records, and the like.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Nucci into the teaching of Bryan to include “wherein the transaction data includes transaction records, and wherein the multi-tier control point map links golden records of grouped transaction records.” The modification would be obvious because one of ordinary skill in the art would be motivated to provide processes for collecting, aggregating, matching, consolidating, quality-assuring, persisting and distributing information throughout an organization to ensure consistency and control in the ongoing maintenance and application use of the information (Nucci, paragraph [0021]).

Claim 8 is a method claim corresponding to the system claim hereinabove (Claim 4). Therefore, Claim 8 is rejected for the same reason set forth in the rejection of Claim 4.

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.
US 2013/0145015 (hereinafter “Malloy”) discloses managing data generated by software transactions, such as event tracing software.
US 2019/0340103 (hereinafter “Nelson”) discloses execution control with cross-level trace mapping.
US 7,194,664 (hereinafter “Fung”) discloses tracing the path of application execution in the complex software environment.

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Qing Chen whose telephone number is 571-270-1071. The Examiner can normally be reached on Monday through Friday from 9:00 AM to 5:00 PM EST.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Wei Zhen, can be reached at 571-272-3708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the TC 2100 Group receptionist whose telephone number is 571-272-2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Qing Chen/